Citation Nr: 0017484	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-10 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in a January 
5, 1987, rating decision, which granted service connection 
for right knee disability at zero percent disability level.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from August 1975 to 
August 1979, and from January 1985 to April 1986.

This appeal arises before the Board from a January 1997 
rating decision of the St. Petersburg, Florida, Department of 
Veterans Affairs Regional Office (VARO), which denied 
entitlement to an effective date earlier than August 24, 
1992, for a 10 percent evaluation for service-connected right 
knee disability.

The Board notes that, in a December 1999 written brief 
presentation, the appellant's representative argued that 
there was a clear and obvious error in a rating decision of 
January 5, 1987, which initially granted service connection 
for a right knee disability with assignment of a zero percent 
evaluation.  Accordingly, in a January 2000 remand decision, 
the Board recharacterized the issue on appeal as whether the 
January 5, 1987, rating decision contained clear and 
unmistakable error.  The issue was remanded to VARO for 
preparation of a Supplemental Statement of the Case, which 
was prepared in January 2000.  As such, this case has been 
returned to the Board for consideration.


FINDINGS OF FACT

1.  In a January 5, 1987, decision, VARO awarded service 
connection for right knee disability at the noncompensable 
disability level, finding that the appellant's right knee was 
asymptomatic.

2. The appellant has alleged that the schedular criteria for 
at least the minimum 10 percent disability evaluation under 
diagnostic code 5257 were met at the time of the January 5, 
1987 rating decision.

3.  The unappealed January 5, 1987, rating decision was 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The unappealed rating decision of January 5, 1987, which 
awarded service connection for right knee disability at the 
noncompensable disability level, does not contain clear and 
unmistakable error.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish a valid claim of clear and unmistakable error 
(CUE), a claimant must show that either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Luallen v. Brown, 8 Vet.App. 
92, 94 (1995).  There must be the "kind of error ... that if 
true, would be CUE on its face."  Luallen at 95, (quoting 
Fugo v. Brown, 6 Vet.App. 40, 44 (1993)).

Under 38 C.F.R. 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of CUE.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) set forth the following three-prong 
test to determine whether CUE is present in a prior 
determination:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied,"

(2) the error must be "undebatable" and 
of the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made, and 

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question."  Damrel v. 
Brown, 6 Vet.App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet.App. 
310, 313-14 (1992) (en banc)).

The Court has indicated, further, that the "undebatable 
error" contemplated is such that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Marlow v. Brown, 5 Vet.App. 
146, 149 (1993).  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  "Errors 
that would not have changed the outcome are harmless; by 
definition, such errors do not give rise to the need for 
revising the previous decision."  Russell at 313 (1992).  The 
error must be the type of error that, had it not been made, 
would have manifestly changed the outcome at the time that it 
was made.  Allin v. Brown, 6 Vet.App. 207, 210 (1994).

The Board notes that the schedular criteria in effect, in 
January 1987, provided a 10 percent evaluation for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 and 30 percent rating, respectively, were provided for 
moderate or severe recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1987).

In it January 5, 1987, decision, VARO considered report of VA 
examination dated September 1986.  At this examination, the 
veteran described his right knee as very noisy and having 
instability.  An x-ray study of the knee revealed an increase 
in the retropatellar space "that could be related to 
effusion" but the remainder of the study was unremarkable.

We note that subluxation and lateral instability were not 
identified on VA examination in September 1986, and that 
there was only speculation as to the presence of effusion.

At the time of the 1987 decision, VARO had before it the 
correct facts as they were known at the time and applied the 
criteria in effect at the time.  Thus, the Board concludes 
that VARO's assignment of a noncompensable evaluation for 
right knee disability at that time was not an "undebatable" 
error.  See Russell, 3 Vet. App. at 313 (defining CUE as an 
error that is "undebatable," in that "reasonable minds could 
only conclude that the original decision was fatally 
flawed").  As a consequence, the Board finds that the 
appellant has failed to establish a valid claim of CUE, and 
thus his claim must be denied.


ORDER

The unappealed rating decision of January 5, 1987, which 
awarded service connection for right knee disability at the 
noncompensable disability level did not contain clear and 
unmistakable error, and thus the appeal is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

